Citation Nr: 1419954	
Decision Date: 05/05/14    Archive Date: 05/16/14

DOCKET NO.  11-22 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea to include as secondary to the service-connected disability of remote fracture of nasal bones with mild deviated septum to the left.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  In October 2011, the Veteran and his daughter testified at a hearing before a Decision Review Officer.  Both hearing transcripts are associated with the claims file.  

In May 2013, the Veteran submitted additional evidence, in the form of a medical letter and lay statements, and waived review of the newly submitted evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304(c) (2013).  However, a January 2014 rating decision referenced additional evidence and some of the referenced evidence, such as VA treatment records, dated from August 2012 to September 2013, have been associated with the claims file.  The Veteran has not waived review of this evidence; however, in light of the disposition granting the benefit sought in full, a remand for RO consideration and issuance of a supplemental statement of the case is not warranted.  Id.


FINDING OF FACT

The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's sleep apnea is related to active duty.


CONCLUSION OF LAW

Obstructive sleep apnea was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with regard to entitlement to service connection for obstructive sleep apnea.  Therefore, no discussion of VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board will initially address the Veteran's assertion that service connection is warranted for sleep apnea on a direct incurrence basis.  With respect to a current disability, post-service VA treatment records show that the Veteran has been diagnosed with obstructive sleep apnea, based on an October 2010 polysomnogram.  
With respect to an in-service injury or disease, the Veteran's service treatment records are silent for complaints of, a diagnosis of, or treatment for sleep apnea.
Nevertheless, the Veteran contends that he began experiencing sleep apnea while in service.  Indeed, during his October 2011 hearing before a Decision Review Officer, the Veteran testified he had the symptoms of sleep apnea when he was in service.  He further testified that, when he was stationed in Okinawa, his friends told him he was keeping them awake with snoring.  In May 2013 testimony, the Veteran reiterated that his snoring began in service and that he received criticism from his bunkmates for snoring.  In May 2013, the Veteran further testified that he trained himself to live with the snoring and did not seek treatment for his condition as he was young and tough.  

In support of his claim that his sleep apnea began in service, the Veteran submitted May 2013 letters, in which the Veteran's children stated that the Veteran snored loudly throughout their childhood.  Specifically, his daughter, S. A., indicated that the Veteran snored like a bear as long for as she could remember.  The Veteran's son, P.A. and daughter M. R., provided similar statements.  In May 2013 testimony, the Veteran stated his oldest child was born in 1961, which was prior to his active service.  

The Board notes that the Veteran is currently service connected for remote fracture of nasal bones with mild deviated septum to the left, tinnitus, and bilateral hearing loss.  Alternatively, the Veteran has contended that his sleep apnea developed secondary to his service-connected remote fracture of nasal bones with mild deviated septum to the left.  

In adjudicating a claim the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran is competent to report that he experienced sleeping problems and snoring during service, as they are based on his experience and personal knowledge that come to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Likewise, the Veteran's children as documented eyewitnesses of record are competent to report what they saw and heard.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran and other persons can attest to factual matters of which they had first-hand knowledge).  

Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  In this case, the Board finds no reason to believe that the statements of the Veteran and his children are less than credible.  

With respect to whether the Veteran's current sleep apnea is related to service, the Veteran was afforded a VA nose, sinus, larynx, and pharynx examination in January 2011.  The January 2011 VA examiner opined that the Veteran's current sleep apnea was less likely as not, due to, or a result of, or aggravated by, the service-connected nasal fracture because the Veteran's nasal septal deviation was mild and resulted in only minimal obstruction to the left nasal nares.  The January 2011 VA examiner further opined that the Veteran's body habitus, was a major contributor to his obstructive sleep apnea.

A VA respiratory examination was provided in November 2011.  The November 2011 VA examiner opined that the Veteran's current sleep apnea was less like as not due to, or aggravated beyond normal progression, by his service-connected nasal bone fracture with septal deviation because the minimal septal deviation was only a small possible risk factor and the Veteran had more significant risk factors such as a large neck size, hypertension, macroglossia, narrow posterior pharynx, obesity, gender and age.  The Board notes that the November 2011 VA examiner only addressed the issue of secondary service connection and did not opine as to the probable date of onset of the Veteran's sleep apnea or address service connection on a direct-incurrence basis.

A second VA medical opinion was obtained in April 2012.  The April 2012 VA examiner opined that the Veteran's sleep apnea was less likely as not proximately due, or a result of, or aggravated by, his current deviated septum.  The April 2012 examiner cited the November 2011 VA examiner's rationale and provided a similar opinion, which stated the Veteran's sleep apnea would have presented independent of his service-connected mild septal deviation as the Veteran had other more significant risk factors, such as morbid obesity, narrow posterior oropharynx, large neck circumstance, hypertension, male gender and age.  The April 2012 examiner also noted the Veteran deviated septum occurred in 1966 and it was not until 2010 when a sleep study was performed.  However, as with the prior VA examination reports, the April 2012 examiner did not address service connection on a direct-incurrence basis.  

In contrast, in correspondence, dated in October 2011, Dr. E. M. opined that the 1966 in-service nasal trauma and nasal deformity was a contributing factor to the Veteran's sleep apnea.  In additional correspondence, received by VA in May 2013, Dr. E. M. submitted a statement in which he reiterated that the Veteran's obstructive sleep apnea was connected to military service based, in part, on the consistency and long standing presentation of the salient elements of the present diagnosis of sleep apnea.  

In consideration of the evidence of record, the Board finds that the Veteran has obstructive sleep apnea that is likely attributable to his active military service. Although he was not diagnosed with sleep apnea during service, the Veteran and his children have submitted seemingly credible statements and testimony that the Veteran experienced symptoms during military service similar to those he has now as a result of sleep apnea.  Additionally, Dr. E. M. provided a persuasive opinion that finds support in the record.  Moreover, the VA examinations did not address the claim on a direct incurrence basis.  Given these facts, and when resolving doubt in the Veteran's favor, the Board concludes that service connection is warranted for obstructive sleep apnea on a direct incurrence basis.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


